UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2018 Date of reporting period:	May 31, 2017 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/17 (Unaudited) SENIOR LOANS (82.9%) (a) (c) Principal amount Value Advertising and marketing services (0.4%) Lions Gate Entertainment Corp. bank term loan FRN Ser. B, 3.995%, 12/8/23 $3,050,000 $3,062,200 Automotive (0.7%) Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 5,367,047 5,454,261 Broadcasting (3.2%) Entercom Radio, LLC bank term loan FRN Ser. B, 4.551%, 11/1/23 1,908,333 1,915,013 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.795%, 1/30/19 7,105,000 5,852,744 Sinclair Television Group, Inc. bank term loan FRN Ser. B2, 3.30%, 1/3/24 5,455,925 5,457,060 Townsquare Media, Inc. bank term loan FRN Ser. B, 4.045%, 4/1/22 2,735,135 2,743,113 Tribune Media Co. bank term loan FRN Ser. B, 4.045%, 1/27/24 2,056,250 2,068,460 Tribune Media Co. bank term loan FRN Ser. B, 4.045%, 12/27/20 292,618 293,496 Univision Communications, Inc. bank term loan FRN Ser. C5, 3.795%, 3/15/24 8,156,392 8,086,043 Building materials (1.4%) American Builders & Contractors Supply Co., Inc. bank term loan FRN Ser. B, 3.545%, 10/31/23 2,000,000 2,010,000 CPG International, Inc. bank term loan FRN 4.897%, 5/3/24 4,915,571 4,921,716 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.147%, 7/1/22 4,318,983 4,362,172 Capital goods (7.9%) Advanced Disposal Services, Inc. bank term loan FRN Ser. B, 3.70%, 11/10/23 3,722,106 3,748,693 Berry Global Group, Inc. bank term loan FRN Ser. I, 3.523%, 10/1/22 3,156,729 3,178,826 Berry Global Group, Inc. bank term loan FRN Ser. J, 3.494%, 1/13/24 1,000,000 1,006,250 BWAY Corp. bank term loan FRN Ser. B, 4.245%, 4/3/24 6,780,000 6,764,264 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 3.751%, 10/17/23 4,862,813 4,881,048 Clark Equipment Co. bank term loan FRN Ser. B, 3.929%, 5/22/22 3,000,000 3,018,750 Columbus McKinnon Corp./NY bank term loan FRN Ser. B, 4.147%, 1/20/24 2,429,775 2,451,036 Consolidated Container Co., LLC bank term loan FRN Ser. B, 4.50%, 5/22/24 2,000,000 2,012,500 Gates Global, LLC/Gates Global Co. bank term loan FRN Ser. B, 4.408%, 3/31/24 5,122,565 5,143,378 GFL Environmental, Inc. bank term loan FRN Ser. B, 3.897%, 9/27/23 4,144,175 4,154,535 Harsco Corp. bank term loan FRN Ser. B, 6.063%, 11/2/23 3,990,000 4,064,813 Manitowac Foodservice, Inc. bank term loan FRN 4.033%, 3/3/23 2,787,718 2,812,110 Reynolds Group Holdings, Inc. bank term loan FRN 4.045%, 2/5/23 3,201,060 3,216,764 Signode Industrial Group US, Inc. bank term loan FRN Ser. B, 3.839%, 5/1/21 1,425,000 1,434,797 Terex Corp. bank term loan FRN 3.54%, 1/31/24 3,000,000 3,015,000 TI Group Automotive Systems, LLC bank term loan FRN Ser. B, 3.795%, 6/30/22 997,468 1,002,456 TransDigm, Inc. bank term loan FRN Ser. C, 4.128%, 2/28/20 3,832,492 3,844,947 TransDigm, Inc. bank term loan FRN Ser. E, 4.078%, 5/14/22 2,207,163 2,210,567 TransDigm, Inc. bank term loan FRN Ser. F, 4.045%, 6/9/23 1,000,000 1,001,750 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.00%, 11/30/23 5,983,513 6,032,129 Chemicals (4.8%) Allnex USA, Inc. bank term loan FRN Ser. B2, 4.406%, 9/13/23 1,134,944 1,134,944 Allnex USA, Inc. bank term loan FRN Ser. B3, 4.406%, 9/13/23 855,056 855,056 Alpha 3 BV bank term loan FRN Ser. B1, 4.147%, 1/31/24 4,000,000 4,021,000 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 3.647%, 2/1/23 1,193,601 1,201,419 Chemours Co. (The) bank term loan FRN Ser. B, 3.50%, 5/12/22 2,440,542 2,455,034 GCP Applied Technologies, Inc. bank term loan FRN Ser. B, 4.397%, 2/3/22 1,980,000 1,984,950 Huntsman International, LLC bank term loan FRN Ser. B2, 3.993%, 4/1/23 3,980,000 4,003,215 Ineos US Finance, LLC bank term loan FRN Ser. B, 3.795%, 3/31/24 498,750 501,322 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 5.045%, 1/6/22 3,452,488 3,494,626 MacDermid, Inc. bank term loan FRN Ser. B6, 4.045%, 6/7/23 1,669,153 1,679,585 New Arclin US Holding Corp. bank term loan FRN 10.17%, 2/14/25 1,000,000 1,012,500 New Arclin US Holding Corp. bank term loan FRN 5.67%, 2/14/24 2,000,000 2,025,000 Nexeo Solutions, LLC bank term loan FRN Ser. B, 4.923%, 6/9/23 992,513 1,003,369 PQ Corp. bank term loan FRN Ser. B, 5.295%, 11/4/22 1,985,025 2,003,968 Solenis International LP bank term loan FRN 7.952%, 7/31/22 2,130,000 2,118,019 Solenis International LP bank term loan FRN 4.452%, 7/31/21 3,442,963 3,452,108 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4.295%, 11/5/21 1,965,000 1,981,785 Univar USA, Inc. bank term loan FRN Ser. B, 3.795%, 7/1/22 4,443,812 4,459,366 Commercial and consumer services (1.3%) Garda World Security Corp. bank term loan FRN Ser. B, 5.043%, 5/3/24 (Canada) 3,425,853 3,431,564 Prime Security Services Borrower, LLC bank term loan FRN Class B, 4.294%, 5/2/22 2,985,019 3,007,941 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 4.432%, 9/2/21 4,545,374 4,563,233 Communication services (6.8%) Altice US Finance I Corp. bank term loan FRN Ser. B, 3.283%, 1/25/25 3,995,000 3,990,006 Asurion, LLC bank term loan FRN 8.545%, 3/3/21 2,007,000 2,027,070 Asurion, LLC bank term loan FRN Class B2, 4.295%, 7/8/20 9,668 9,695 Asurion, LLC bank term loan FRN Ser. B4, 4.295%, 8/4/22 1,170,022 1,176,749 Asurion, LLC bank term loan FRN Ser. B5, 4.045%, 11/3/23 2,450,094 2,460,813 Cable One, Inc. bank term loan FRN Ser. B, 3.43%, 5/1/24 2,500,000 2,515,625 CenturyLink, Inc. bank term loan FRN Ser. B, 2.75%, 1/15/25 5,000,000 4,987,500 Charter Communications Operating, LLC bank term loan FRN Class I, 3.295%, 1/15/24 3,960,000 3,985,300 CSC Holdings, LLC bank term loan FRN Ser. B, 5.25%, 6/15/25 5,781,250 5,774,925 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3.887%, 6/30/19 3,139,628 3,101,036 LTS Buyer, LLC bank term loan FRN Ser. B, 4.397%, 4/13/20 4,331,250 4,346,591 SFR Group SA bank term loan FRN Ser. B11, 3.944%, 6/22/25 5,000,000 4,987,500 Sprint Communications, Inc. bank term loan FRN Ser. B, 3.563%, 2/2/24 6,500,000 6,508,125 Virgin Media Bristol, LLC bank term loan FRN Class I, 3.739%, 1/31/25 4,000,000 4,015,832 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4.702%, 8/19/23 4,975,000 5,001,119 Zayo Group, LLC bank term loan FRN Ser. B2, 3.51%, 1/19/24 714,963 718,922 Construction (3.3%) Associated Asphalt Partners, LLC bank term loan FRN Ser. B, 6.295%, 4/5/24 5,000,000 5,046,875 Beacon Roofing Supply, Inc. bank term loan FRN Ser. B, 3.749%, 10/1/22 2,955,000 2,971,007 Builders FirstSource, Inc. bank term loan FRN 4.069%, 2/29/24 5,813,230 5,793,854 Forterra Finance, LLC bank term loan FRN 4.045%, 10/25/23 4,328,250 4,059,089 HD Supply, Inc. bank term loan FRN Ser. B, 3.897%, 10/17/23 995,000 999,975 HD Supply, Inc. bank term loan FRN Ser. B, 2.75%, 8/13/21 1,896,326 1,906,993 Quikrete Holdings, Inc. bank term loan FRN Ser. B, 3.795%, 11/15/23 6,481,250 6,469,908 Consumer staples (6.9%) 1011bank term loan FRN Ser. B, 3.309%, 2/17/24 4,989,597 4,991,677 BJ's Wholesale Club, Inc. bank term loan FRN 8.50%, 1/27/25 2,000,000 2,021,250 BJ's Wholesale Club, Inc. bank term loan FRN 4.75%, 2/3/24 4,000,000 3,988,572 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4.045%, 2/14/21 4,628,840 4,610,038 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4.50%, 9/15/20 6,121,367 6,106,064 Del Monte Foods, Inc. bank term loan FRN 8.26%, 8/18/21 1,000,000 685,000 Del Monte Foods, Inc. bank term loan FRN 4.43%, 2/18/21 2,979,900 2,527,328 JBS USA, LLC bank term loan FRN Ser. B, 3.495%, 10/30/22 4,000,000 3,941,668 Landry's, Inc. bank term loan FRN Ser. B, 3.745%, 10/4/23 3,703,846 3,703,076 Libbey Glass, Inc. bank term loan FRN Ser. B, 3.994%, 4/9/21 3,987,794 3,748,527 Prestige Brands, Inc. bank term loan FRN Ser. B4, 3.795%, 1/26/24 954,450 961,012 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.544%, 9/7/23 7,034,675 6,709,321 Rite Aid Corp. bank term loan FRN 5.75%, 8/21/20 1,900,000 1,905,225 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 2,000,000 2,004,584 WKI Holding Co., Inc. bank term loan FRN Ser. B, 5.17%, 4/25/24 4,000,000 4,040,000 Yum! Brands, Inc. bank term loan FRN Ser. B, 2.999%, 6/16/23 4,975,000 4,996,766 Energy (2.7%) American Energy-Marcellus, LLC bank term loan FRN 5.25%, 8/4/20 1,747,442 1,207,919 California Resources Corp. bank term loan FRN 11.375%, 12/31/21 1,000,000 1,102,500 Chesapeake Energy Corp. bank term loan FRN 8.686%, 8/23/21 6,383,000 6,883,000 FTS International, Inc. bank term loan FRN Ser. B, 5.795%, 4/16/21 1,285,000 1,117,950 KCA Deutag US Finance, LLC bank term loan FRN 6.922%, 5/16/20 997,436 943,824 MEG Energy Corp. bank term loan FRN 4.628%, 12/31/23 6,120,000 6,102,791 Murray Energy Corp. bank term loan FRN Ser. B2, 8.397%, 4/17/20 1,988,412 1,873,249 Western Refining, Inc. bank term loan FRN Ser. B2, 7.50%, 6/23/23 2,702,700 2,704,389 Entertainment (0.2%) Delta 2 Lux Sarl bank term loan FRN Ser. B, 4.568%, 2/1/24 1,000,000 1,001,250 VGD Merger Sub, LLC bank term loan FRN 8.51%, 8/18/24 720,000 732,000 Financials (5.6%) Alliant Holdings I, LLC bank term loan FRN Ser. B, 4.417%, 8/14/22 4,922,497 4,936,033 Altisource Solutions Sarl bank term loan FRN Ser. B, 4.545%, 12/9/20 4,788,500 3,986,427 ASP AMC Merger Sub, Inc. bank term loan FRN Ser. B, 4.573%, 4/12/24 1,883,287 1,872,302 Capital Automotive LP bank term loan FRN 7.029%, 3/24/25 3,410,000 3,461,150 Capital Automotive LP bank term loan FRN 4.029%, 3/24/24 2,285,000 2,302,138 ESH Hospitality, Inc. bank term loan FRN Ser. B, 3.545%, 8/30/23 4,119,326 4,142,864 Freedom Mortgage Corp. bank term loan FRN Ser. B, 6.862%, 2/23/22 4,500,000 4,559,063 HUB International, Ltd. bank term loan FRN Ser. B, 5.00%, 10/2/20 4,061,734 4,084,508 iStar, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/20 2,976,718 3,013,927 LPL Holdings, Inc. bank term loan FRN Ser. B, 3.765%, 3/10/24 5,000,000 5,018,750 RE/MAX, LLC bank term loan FRN Class B, 3.897%, 12/15/23 1,990,000 1,992,488 USI, Inc./NY bank term loan FRN Ser. B, 3.00%, 4/6/24 4,000,000 3,987,000 VGD Merger Sub, LLC bank term loan FRN 4.26%, 8/18/23 2,582,025 2,595,857 Forest products and packaging (1.5%) Caraustar Industries, Inc. bank term loan FRN 6.647%, 3/9/22 2,000,000 2,008,750 Coveris Holdings SA bank term loan FRN Ser. B, 4.647%, 5/8/19 4,242,817 4,204,368 Industrial Container Services bank term loan FRN 5.18%, 4/28/24 3,388,235 3,384,000 Industrial Container Services bank term loan FRN 5.00%, 4/25/24 (U) 611,765 611,000 Multi Packaging Solutions, Ltd. bank term loan FRN Ser. D, 4.25%, 10/3/23 2,446,843 2,448,882 Gaming and lottery (5.8%) Amaya Holdings BV bank term loan FRN Ser. B, 4.647%, 8/1/21 2,925,394 2,931,795 American Casino & Entertainment Properties, LLC bank term loan FRN Ser. B, 4.294%, 7/7/22 2,963,347 2,981,868 Boyd Gaming Corp. bank term loan FRN Ser. B, 3.449%, 9/15/23 2,980,638 2,995,007 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) (NON) 3,380,313 3,975,383 CBAC Borrower, LLC bank term loan FRN Ser. B, 8.25%, 7/2/20 2,221,875 2,227,430 CCM Merger, Inc. bank term loan FRN Ser. B, 3.826%, 8/9/21 2,491,986 2,503,927 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 3.243%, 4/17/24 3,015,000 3,004,637 Gateway Casinos & Entertainment, Ltd. bank term loan FRN Ser. B1, 4.794%, 2/22/23 4,000,000 4,050,000 Golden Nugget, Inc. bank term loan FRN 5.50%, 11/21/19 915,168 927,751 Golden Nugget, Inc. bank term loan FRN 4.708%, 11/21/19 2,135,391 2,164,753 Greektown Holdings, LLC bank term loan FRN Ser. B, 4.045%, 4/25/24 5,000,000 5,004,690 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3.545%, 1/19/24 4,000,000 4,018,572 Scientific Games International, Inc. bank term loan FRN Ser. B3, 5.062%, 10/1/21 5,783,337 5,868,884 Yonkers Racing Corp. bank term loan FRN 4.25%, 5/25/24 5,130,000 5,123,588 Health care (8.1%) Akorn, Inc. bank term loan FRN Ser. B, 5.313%, 4/16/21 4,776,675 4,830,412 CHS/Community Health Systems, Inc. bank term loan FRN Ser. G, 3.899%, 12/31/19 1,998,395 1,999,470 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4.148%, 1/27/21 5,820,406 5,819,783 Concordia International Corp. bank term loan FRN Ser. B, 5.279%, 10/21/21 3,939,931 2,850,119 Endo Luxembourg Finance Co. I Sarl bank term loan FRN Ser. B, 5.313%, 4/27/24 5,600,000 5,656,000 Grifols Worldwide Operations USA, Inc. bank term loan FRN Ser. B, 3.20%, 1/31/25 4,000,000 4,008,480 Iasis Healthcare, LLC bank term loan FRN Ser. B, 5.25%, 2/17/21 2,334,827 2,350,150 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 4.397%, 2/3/24 4,770,000 4,711,367 Multiplan, Inc. bank term loan FRN Ser. B, 4.897%, 6/7/23 5,399,654 5,418,780 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.783%, 6/30/21 6,752,075 6,748,138 Patheon Holdings I BV bank term loan FRN Ser. B, 4.406%, 4/30/24 5,517,047 5,530,840 Pharmaceutical Product Development, LLC bank term loan FRN 4.328%, 8/18/22 6,236,574 6,244,370 Sterigenics-Nordion Holdings, LLC bank term loan FRN Ser. B, 4.15%, 5/15/22 4,925,000 4,900,375 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.75%, 4/1/22 5,386,969 5,473,311 Leisure (0.6%) Steinway Musical Instruments, Inc. bank term loan FRN 4.922%, 9/19/19 4,817,126 4,618,419 Lodging/Tourism (2.6%) Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 3.795%, 5/8/21 5,210,516 5,243,082 CityCenter Holdings, LLC bank term loan FRN Ser. B, 3.499%, 4/18/24 5,098,068 5,117,186 Diamond Resorts International, Inc. bank term loan FRN Ser. B, 7.045%, 9/2/23 4,768,544 4,804,308 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B2, 3.151%, 10/25/23 3,431,552 3,451,928 MGM Growth Properties Operating Partnership LP bank term loan FRN Ser. B, 3.295%, 5/1/23 2,970,000 2,984,850 Media (1.4%) Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 5,593,365 5,129,580 Nielsen Finance, LLC bank term loan FRN Ser. B4, 2.994%, 10/4/23 2,985,000 2,993,209 Viacom, Inc. bank term loan FRN Ser. B, 4.51%, 10/17/23 3,515,802 3,542,170 Metals (1.2%) Oxbow Carbon & Minerals, LLC bank term loan FRN 8.045%, 1/17/20 1,000,000 1,002,500 TMS International Corp. bank term loan FRN Ser. B, 4.672%, 10/16/20 5,010,316 5,054,156 Zekelman Industries, Inc. bank term loan FRN Ser. B, 4.656%, 6/14/21 3,457,286 3,493,301 Retail (3.7%) Academy, Ltd. bank term loan FRN Ser. B, 5.127%, 7/2/22 6,177,699 4,996,214 Bass Pro Group, LLC bank term loan FRN Ser. B, 6.147%, 11/14/23 4,000,000 3,881,668 J Crew Group, Inc. bank term loan FRN Ser. B, 4.087%, 3/5/21 1,907,157 1,296,866 JC Penney Corp., Inc. bank term loan FRN Ser. B, 5.25%, 6/23/23 2,943,750 2,906,953 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 10/21/23 4,975,000 4,977,075 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 7,204,454 5,639,740 PetSmart, Inc. bank term loan FRN Ser. B, 4.01%, 3/10/22 3,000,000 2,880,417 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 1,823,820 1,532,009 Talbots, Inc. (The) bank term loan FRN 5.545%, 3/19/20 2,422,443 2,252,872 Technology (8.3%) Almonde, Inc. bank term loan FRN 8.25%, 5/3/25 2,000,000 2,031,666 Almonde, Inc. bank term loan FRN 4.50%, 5/3/24 2,000,000 2,003,600 Avaya, Inc. bank term loan FRN Ser. B6, 6.667%, 3/31/18 (In default) (NON) 2,114,363 1,740,825 Avaya, Inc. bank term loan FRN Ser. B7, 6.417%, 5/29/20 (In default) (NON) 2,439,547 2,014,151 BMC Software, Inc. bank term loan FRN Ser. B, 5.045%, 9/10/22 4,087,008 4,105,113 CCC Information Services, Inc. bank term loan FRN 7.791%, 3/30/25 1,608,000 1,642,673 CCC Information Services, Inc. bank term loan FRN 4.041%, 3/30/24 1,000,000 996,875 CommScope, Inc. bank term loan FRN Ser. B, 3.493%, 12/29/22 3,508,000 3,517,868 Dell International, LLC bank term loan FRN Ser. C, 3.55%, 9/7/23 5,972,531 6,002,048 Diebold Nixdorf, Inc. bank term loan FRN Ser. B, 3.306%, 11/6/23 950,000 953,959 First Data Corp. bank term loan FRN 4.029%, 7/10/22 916,192 921,918 First Data Corp. bank term loan FRN 3.529%, 4/26/24 4,264,392 4,287,313 Infor US, Inc. bank term loan FRN Ser. B, 3.897%, 2/1/22 4,239,829 4,223,930 Kronos, Inc./MA bank term loan FRN 9.42%, 11/1/24 1,498,000 1,551,055 Kronos, Inc./MA bank term loan FRN Ser. B, 4.68%, 11/1/23 4,544,610 4,584,603 Micron Technology, Inc. bank term loan FRN Ser. B, 3.55%, 4/26/22 1,994,987 2,013,503 ON Semiconductor Corp. bank term loan FRN Ser. B, 3.295%, 3/31/23 2,311,262 2,320,796 Rackspace Hosting, Inc. bank term loan FRN Ser. B, 4.672%, 11/3/23 6,134,625 6,166,574 Solera, LLC bank term loan FRN Ser. B, 4.295%, 3/3/23 5,976,102 6,012,933 Synchronoss Technologies, Inc. bank term loan FRN Ser. B , 4.082%, 1/19/24 4,460,000 4,176,790 Syniverse Holdings, Inc. bank term loan FRN 4.147%, 4/23/19 2,365,699 2,254,807 Tempo Acquisition, LLC bank term loan FRN Ser. B, 3.995%, 5/1/24 4,360,000 4,373,625 Tire and rubber (0.3%) American Tire Distributors, Inc. bank term loan FRN 5.295%, 9/1/21 2,851,943 2,849,907 Transportation (0.6%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 5.00%, 4/28/22 500,000 498,393 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4.295%, 4/28/22 4,831,786 4,777,428 Utilities and power (3.6%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3.30%, 5/3/20 2,310,000 2,307,113 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3.55%, 1/31/22 2,733,670 2,722,279 Dynegy Finance IV, Inc. bank term loan FRN Ser. C, 4.25%, 2/7/24 4,500,000 4,487,625 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4.295%, 6/30/17 1,761,417 1,769,124 Energy Transfer Equity LP bank term loan FRN Ser. B, 3.745%, 2/2/24 6,335,000 6,332,738 NRG Energy, Inc. bank term loan FRN Ser. B, 3.295%, 6/30/23 5,210,625 5,204,112 Vistra Operations Co., LLC bank term loan FRN Ser. B, 3.794%, 8/4/23 3,403,327 3,377,803 Vistra Operations Co., LLC bank term loan FRN Ser. C, 5.00%, 8/4/23 778,143 772,307 Vistra Operations Co., LLC bank term loan FRN Class B2, 4.258%, 12/14/23 2,493,750 2,494,987 Total senior loans (cost $686,334,424) CORPORATE BONDS AND NOTES (13.7%) (a) Principal amount Value Basic materials (1.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 $1,000,000 $1,088,130 ArcelorMittal SA sr. unsec. unsub. notes 6.00%, 3/1/21 (France) 1,000,000 1,082,500 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 1,600,000 1,706,000 Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.908%, 10/15/18 (Mexico) 600,000 625,500 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 1,000,000 1,140,000 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 1,000,000 1,060,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 1,600,000 1,628,000 Capital goods (1.6%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 686,000 756,315 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 4.432%, 5/15/21 (Ireland) 4,000,000 4,080,000 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 1,000,000 1,111,250 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 680,000 748,000 GFL Environmental, Inc. 144A sr. unsec. notes 9.875%, 2/1/21 (Canada) 1,500,000 1,631,250 Great Lakes Dredge & Dock Corp. 144A company guaranty sr. unsec. notes 8.00%, 5/15/22 1,665,000 1,689,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. FRN 4.658%, 7/15/21 3,240,000 3,304,800 Communication services (0.8%) Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 1,840,000 2,065,400 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.125%, 5/1/20 2,000,000 2,110,000 T-Mobile USA, Inc. company guaranty sr. unsec. notes 4.00%, 4/15/22 1,175,000 1,217,676 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 1,327,000 1,375,037 Conglomerates (0.3%) General Electric Capital Co. sr. unsec. unsub. FRN Ser. MTN, 1.551%, 5/5/26 2,000,000 1,959,374 Consumer cyclicals (2.2%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 740,000 764,050 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 8.375%, 5/15/18 1,000,000 1,057,700 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 67,000 74,454 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 1,000,000 1,003,750 Ford Motor Credit Co., LLC sr. unsec. unsub. FRB 2.104%, 11/4/19 2,150,000 2,166,826 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.375%, 11/1/18 2,000,000 2,055,000 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 2,545,000 2,637,256 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 1,650,000 1,700,490 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 500,000 506,875 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 2,611,000 2,643,638 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 2,880,000 3,074,400 Standard Industries, Inc. 144A sr. unsec. notes 5.125%, 2/15/21 160,000 166,800 Consumer staples (0.5%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.90%, 2/1/19 3,000,000 3,008,226 Hertz Corp. (The) company guaranty sr. unsec. notes 4.25%, 4/1/18 1,298,000 1,314,225 Energy (1.7%) Cenovus Energy, Inc. sr. unsec. notes 5.70%, 10/15/19 (Canada) 1,000,000 1,072,185 DCP Midstream Operating LP 144A company guaranty sr. unsec. unsub. notes 9.75%, 3/15/19 1,500,000 1,687,500 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 7.00%, 8/15/21 1,500,000 1,552,500 FTS International, Inc. 144A company guaranty sr. sub. FRN 8.631%, 6/15/20 1,000,000 1,017,500 KCA Deutag UK Finance PLC 144A company guaranty sr. notes 9.875%, 4/1/22 (United Kingdom) 1,375,000 1,412,813 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 1,250,000 1,265,625 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 700,000 731,500 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 1,600,000 1,616,000 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 1,956,000 1,951,110 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 1,722,000 1,816,710 Financials (3.5%) Ally Financial, Inc. company guaranty sr. unsec. notes 4.75%, 9/10/18 2,000,000 2,057,000 Barclays PLC sr. unsec. unsub. FRN 3.295%, 8/10/21 (United Kingdom) 2,000,000 2,098,140 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 502,000 529,610 Citigroup, Inc. sr. unsec. FRN 2.485%, 9/1/23 3,000,000 3,052,761 CNO Financial Group, Inc. sr. unsec. unsub. notes 4.50%, 5/30/20 1,000,000 1,035,000 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRB Ser. GMTN, 2.922%, 10/28/27 3,000,000 3,104,841 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 1,200,000 1,231,500 iStar, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 7/1/18 (R) 2,000,000 2,015,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 3,000,000 3,113,400 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. FRN 2.18%, 9/13/21 (Japan) 3,000,000 3,038,757 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. sub. notes 6 1/2s, 8/1/18 1,790,000 1,801,188 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 2,000,000 2,095,000 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 1,500,000 1,425,000 Wells Fargo & Co. sr. unsec. unsub. FRN 2.44%, 3/4/21 2,000,000 2,057,678 Health care (1.0%) Allergan Funding SCS company guaranty sr. unsec. unsub. FRN 2.375%, 3/12/20 (Luxembourg) 2,000,000 2,042,654 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 2,000,000 2,197,500 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 1,805,000 1,818,538 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 1,268,000 1,337,740 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7.00%, 10/1/20 1,000,000 955,000 Technology (0.5%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) (NON) 2,000,000 1,635,000 Infor Software Parent, LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 (PIK) 1,150,000 1,187,375 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 (R) 1,235,000 1,287,488 Utilities and power (0.6%) AES Corp./Virginia (The) sr. unsec. FRN 4.055%, 6/1/19 980,000 982,450 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 1,500,000 1,543,125 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 2,000,000 2,042,888 Remote Escrow Finance Vehicle, LLC 144A sr. notes 10.50%, 6/1/22 505,000 525,200 Total corporate bonds and notes (cost $111,955,105) COMMON STOCKS (0.2%) (a) Shares Value CHC Group, LLC (acquired 3/23/17, cost $125,976) (Cayman Islands) (RES) (NON) 8,688 $78,192 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) (F) 113,884 119,578 Tribune Media Co. Class 1C (F) 591,290 147,822 Vantage Drilling International (Units) (NON) 5,979 1,046,325 Total common stocks (cost $840,853) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero %, 10/1/20 (acquired 2/2/17, cost $316,368) (Cayman Islands) (RES) $446,795 $714,872 Total convertible bonds and notes (cost $316,368) SHORT-TERM INVESTMENTS (2.9%) (a) Shares Value Putnam Short Term Investment Fund 0.89% (AFF) 24,140,433 $24,140,433 Total short-term investments (cost $24,140,433) TOTAL INVESTMENTS Total investments (cost $823,587,183) (b) FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $5,493,670) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/19/17 $708,674 $715,231 $6,557 UBS AG Canadian Dollar Sell 7/19/17 1,814,844 1,832,155 17,311 WestPac Banking Corp. Canadian Dollar Buy 7/19/17 2,891,006 2,946,284 (55,278) Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2017 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $821,345,145. (b) The aggregate identified cost on a tax basis is $823,587,586, resulting in gross unrealized appreciation and depreciation of $8,651,631 and $11,813,107, respectively, or net unrealized depreciation of $3,161,476. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $793,064, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $72,118,076 $100,488,564 $148,466,207 $87,605 $24,140,433 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $611,765, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Industrial Container Services $611,765 Totals At the close of the reporting period, the fund maintained liquid assets totaling $54,968 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less); such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $55,278 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Energy 1,046,325 — — Transportation — 78,192 — Utilities and power — 119,578 — Total common stocks Convertible bonds and notes — 714,872 — Corporate bonds and notes — 112,886,173 — Senior loans — 681,292,715 — Short-term investments 24,140,433 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(31,410) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $23,868 $55,278 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. JPMorgan Chase Bank N.A. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $6,557 $17,311 $— $23,868 Total Assets $6,557 $17,311 $— $23,868 Liabilities: Forward currency contracts# — — 55,278 55,278 Total Liabilities $— $— $55,278 $55,278 Total Financial and Derivative Net Assets $6,557 $17,311 $(55,278) $(31,410) Total collateral received (pledged)##† $— $— $— Net amount $6,557 $17,311 $(55,278) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: July 28, 2017
